      Case 4:20-cv-00580-MW-MJF Document 10 Filed 02/23/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

JESSIE LEE BIZZELL,

             Plaintiff,
v.                                           Case No.: 4:20cv580-MW/MJF

MARK S. INCH, et al.,

          Defendants.
______________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge’s Report

and Recommendation, ECF No. 9. Upon consideration, no objections having been

filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, as this Court’s

opinion. The Clerk shall enter judgment stating, “Plaintiff’s claims are DISMISSED

without prejudice, pursuant to 28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i) for

maliciousness and abuse of judicial process.” The Clerk shall close the file.

      SO ORDERED on February 23, 2021.
                                       s/Mark E. Walker
                                       Chief United States District Judge
